Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6, 8, 10-11, 15-18, 20-23, 29, 31-32, 34-41, 45-59, 62, 64-72, 74-75, and 77-90 were canceled. 
Claims 1-3, 7, 9, 12-14, 19, 24-28, 30, 33, 42-44, 60-61, 63, 73, 76 and 91 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3, 7, 9, 12-14, 19, 24-28, 30, 33, 42-44, 60-61, 63, 73, and 76 drawn to a modified T cell receptor (TCR) comprising a polypeptide of formula III: T3-L3-P3 (formula III) wherein: T3 comprises either a TCR alpha extracellular domain, or a fragment thereof, or a TCR beta extracellular domain, or a fragment thereof, wherein T3 binds to a target antigen, and the TCR alpha extracellular domain or fragment thereof and the TCR beta extracellular domain, or fragment thereof contain an antigen binding site; P3 is a peptide that reduces binding of T3 to the target antigen when the modified 3 to the target antigen when the modified TCR is inside the tumor microenvironment; and L3 is a linking moiety that connects T3 to P3 and L3 is bound to T3 at the N-terminus of T3, wherein the modified TCR is a soluble TCR and is a functional TCR when inside the tumor microenvironment and is a nonfunctional TCR when outside the tumor microenvironment and P3 or L3 is a substrate for a tumor specific protease, and wherein the modified TCR further comprises an antibody or antibody fragment thereof.  

Group II, claim(s) 91 drawn to an isolated recombinant nucleic acid encoding a polypeptide of formula III: T3-L3-P3 (formula III) wherein: T3 comprises either a TCR alpha extracellular domain, or a fragment thereof, or a TCR beta extracellular domain, or a fragment thereof, wherein T3 binds to a target antigen, and the TCR alpha extracellular domain or fragment thereof and the TCR beta extracellular domain, or fragment thereof contain an antigen binding site; P3 is a peptide that reduces binding of T3 to the target antigen when the modified TCR is outside of a tumor microenvironment and that does not reduce binding of T3 to the target antigen when the modified TCR is inside the tumor microenvironment; and L3 is a linking moiety that connects T3 to P3 and L3 is bound to T3 at the N-terminus of T3, wherein the modified TCR is a soluble TCR and is a functional TCR when inside the tumor microenvironment and is a nonfunctional TCR when outside the tumor microenvironment and P3 or L3 is a substrate for a tumor specific protease, and wherein the modified TCR further comprises an antibody or antibody fragment thereof.  

3-L3-P3 (formula III) wherein: T3 comprises either a TCR alpha extracellular domain, or a fragment thereof, or a TCR beta extracellular domain, or a fragment thereof, wherein T3 binds to a target antigen, and the TCR alpha extracellular domain or fragment thereof and the TCR beta extracellular domain, or fragment thereof contain an antigen binding site; P3 is a peptide that reduces binding of T3 to the target antigen when the modified TCR is outside of a tumor microenvironment and that does not reduce binding of T3 to the target antigen when the modified TCR is inside the tumor microenvironment; and L3 is a linking moiety that connects T3 to P3 and L3 is bound to T3 at the N-terminus of T3, wherein the modified TCR is a soluble TCR and is a functional TCR when inside the tumor microenvironment and is a nonfunctional TCR when outside the tumor microenvironment and P3 or L3 is a substrate for a tumor specific protease, and wherein the modified TCR further comprises an antibody or antibody fragment thereof.  
	However, WO2017/143094 (IDS) teaches a binding molecule having specificity for a tumor antigen wherein said binding molecule comprises a recognition domain linked to a protection domain (claim 1). WO2017/143094 (IDS) teaches the binding molecule of claim 1, wherein the binding molecule is an antibody, an affimer, an aptamer or a T-cell receptor (TCR) multimer (claim 5).  WO2017/143094 (IDS) teaches the binding molecule of claim 1, wherein the protection domain comprises a carrier domain linked to a protease susceptible peptide (claim 8).  WO2017/143094 (IDS) 
Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species


Species Election I: Applicant must elect a single species of specific sequence for P3. If Applicant elect SEQ ID NO: 57, Applicant must specify specific amino acid for X to elect a single species of specific sequence.
Species Election II: Applicant must elect a single species of specific sequence for L3. If Applicant elect SEQ ID NO: 62, Applicant must elect an integer from 1 to 3 to elect a single species of specific sequence for L3 in claim 24.
Species Election III: Applicant must elect a single species of sequence between SEQ ID NO: 46 and SEQ ID NO: 47 for T3.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species as claimed are comprised of distinct amino acid sequences.  Applicant is required, in reply to this action, to elect a single species of amino acid sequence for P3, L3, and T3 to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    


/Brad Duffy/Primary Examiner, Art Unit 1643